Exhibit 10.4


EMPLOYMENT AGREEMENT
Effective January 1, 2018
 
This Employment Agreement (the “Agreement”) is made and entered into between
Richard A. Gottscho (the “Executive”) and Lam Research Corporation, a Delaware
corporation (the “Company”).
R E C I T A L S
A.The Company and Executive desire to enter into this Agreement with respect to
the Executive’s employment with the Company.
B.In consideration of the mutual covenants herein contained, and in
consideration of the employment of Executive by the Company, the parties agree
as follows:
1.
Duties and Scope of Employment.

(a)    Position. During the Employment Period (as defined in Section 2(a)
below), the Executive shall serve as an Executive Vice President and in such
capacity the Executive shall perform the duties and responsibilities as the
Chief Executive Officer of the Company (the “CEO”) may, from time to time,
reasonably assign to Executive, in all cases to be consistent with Executive’s
office and position.
(b)    Executive’s Obligations. Executive shall comply with all of the Company’s
policies and procedures governing employment. During the Employment Period, the
Executive shall devote his full business efforts and time to the Company. The
foregoing, however, shall not preclude the Executive from engaging in such
activities and services as do not interfere or conflict with his
responsibilities to the Company.
2.Employment Period.
(a)    Term. The Company shall employ the Executive, on the terms and subject to
the conditions set forth in this Agreement, for the period commencing on January
1, 2018 and ending on December 31, 2020 (such period, the “Employment Period”).
(b)    Termination. This Agreement will terminate at the conclusion of the
Employment Period unless the parties agree to extend it. The CEO will provide
notice of the Company’s intent whether to renew or enter into a new employment
agreement with the Executive twelve (12) months prior to the end of the
Employment Period. If the CEO provides notice of the Company’s intent to renew
or enter into a new employment agreement with the Executive, the Company and the
Executive will enter into good faith negotiations. Neither (i) providing a
notice of intent not to renew or enter into a new employment agreement nor (ii)
the failure to renew or enter into a new employment agreement will be considered
an Involuntary Termination as defined in Section 7(c). Nothing contained in this
Agreement alters the “at will”











--------------------------------------------------------------------------------







nature of the Executive’s employment with the Company. In addition, this
Agreement may be terminated prior to expiration of the Employment Period as
follows:
(i)    By the Company. The Company may terminate the Executive’s employment for
Cause (as defined in Section 7(a) below), by giving the Executive thirty (30)
days’ advance written notice, subject, however, to the cure provisions of such
Section. The Company may terminate the Executive’s employment with the Company
for any reason (other than due to the Executive’s death or Disability, which are
addressed in Sections 2(c) and 2(d) below) by giving the Executive ninety (90)
days’ advance notice in writing, although the Company may pay the Executive the
compensation Executive would have otherwise received during such period in lieu
of such notice. Unless such termination by the Company is a termination for
Cause or due to the Executive’s death or Disability, it shall be regarded as an
Involuntary Termination of the Executive. Any waiver of notice shall be valid
only if it is made in writing and expressly refers to the applicable notice
requirement of this Section 2(b).
(ii)    By the Executive. The Executive may terminate his employment with the
Company by reason of Involuntary Termination (as defined in Section 7(c) below)
by giving the Company thirty (30) days’ advance written notice, subject,
however, to the cure provisions of such Section. The Executive may tender his
Voluntary Resignation (as defined in this Agreement) by giving the Company
ninety (90) days’ advance written notice, which period may be waived or reduced
at the Company’s option, although the Company may choose to pay the Executive,
in lieu of such notice period the amounts that would otherwise be due to the
Executive during such period. Any waiver or reduction of notice shall be valid
only if it is made in writing and expressly refers to the applicable notice
requirement of this Section 2(b).
(c)    Death. The Executive’s employment shall terminate immediately in the
event of his death.
(d)    Disability. The Executive’s employment shall terminate in the event of
his Disability (as defined in Section 7(b) below).
(e)    Priority of Rights and Obligations upon Termination. If any event leading
to or permitting termination of this Agreement, or providing notice thereof,
occurs at approximately the same time as any other termination event or during
any termination notice period, and those events invoke different notice periods
or different severance or other benefit arrangements, the deadlines,
obligations, rights and benefits applicable to the termination event having the
highest priority shall control. The priority of termination events (from highest
to lowest priority) is as follows: (1) termination for Cause; (2) Voluntary
Resignation; (3) Involuntary Termination; (4) Disability; and (5) death. For
example, if Executive gives notice of his Voluntary Resignation and, before the
90 day notice period has expired, he is subject to an Involuntary Termination,
only the rights and benefits available to him for Voluntary Resignation apply
since the provisions governing Voluntary Resignation have a higher priority than
those applicable to Involuntary Termination. Similarly, if the Executive has
been subject to an Involuntary Termination and dies during the notice period, he
shall have the rights and benefits available to his estate as one subject to an
Involuntary Termination. Expiration of this Agreement prevails over all
termination events.


    
- 2 -





--------------------------------------------------------------------------------







3.    Compensation and Benefits.
(a)    Base Compensation. During the term of this Agreement, the Company shall
pay the Executive as compensation for services a base salary at the annual rate
of $567,324. The Compensation Committee of the Board of Directors of the Company
(the “Board”), at least annually, will review, and potentially adjust, such base
salary on a prospective basis, reasonably taking into account Executive’s
performance and prevailing compensation for executives at similar levels in
similar sized companies in the industry. Such salary shall be paid periodically
in accordance with normal Company payroll. The annual compensation specified in
this Section 3(a) is referred to in this Agreement as “Base Compensation.”
(b)    Variable Compensation. Executive shall be entitled to participate in any
short-term or long-term variable compensation programs offered by the Company to
its executive officers generally (collectively, such programs are referred to in
this Agreement as the “Combined Programs” and which are currently the Annual
Incentive Program and the Long-Term Incentive Program), subject to the generally
applicable terms and conditions of the program in question and to the
determination of the Compensation Committee or any committee administering such
program.
(c)    Deferred Compensation. The Executive shall be entitled to participate in
the Company’s Elective Deferred Compensation Plan pursuant to the terms thereof.
(d)    Benefits. During the Employment Period, the Executive shall be eligible
to participate in the benefit plans and compensation programs maintained by the
Company of general applicability to other executive officers of the Company,
including (without limitation) retirement plans, savings or profit-sharing
plans, deferred compensation plans, supplemental retirement or excess-benefit
plans, equity award, life, disability, health, accident and other insurance
programs, paid time off (as Executive’s schedule permits), and similar plans or
programs, subject in each case to the generally applicable terms and conditions
of the plan or program in question and to the determination of the Compensation
Committee or any committee administering such plan or program, as appropriate.
(e)    Reimbursement of Business Expenses. The Company shall reimburse the
Executive for all reasonable and necessary business expenses incurred by the
Executive in the performance of his duties hereunder upon proper submission of
expense reports in accordance with Company policies regarding such
reimbursement.
(f)    Compensation Recovery. Any compensation that is paid to the Executive by
the Company shall be subject to any applicable compensation recovery policy.
4.    Section 162(m). Executive and the Company agree to use reasonable good
faith efforts, to the extent reasonably practicable and not materially adverse
to the Executive, to structure payment of all amounts of Executive’s
compensation from the Company so as to avoid non-deductibility of any such
amounts under Section 162(m) of the Internal Revenue Code (the “Code”) or any
successor provision.


    
- 3 -





--------------------------------------------------------------------------------







5.    Benefits Upon a Change in Control.
(a)    If a Change in Control (as defined in this Agreement) occurs during the
Employment Period, and an Involuntary Termination of Executive’s employment
occurs on or after the date of the initial public announcement of such Change in
Control but before the earlier of (a) the initial public announcement that the
Change in Control will not occur and (b) the date that is eighteen (18) months
following a Change in Control1 (the “Change in Control Protection Period”),
then:
(i) Within sixty (60) days following the Termination Date, the Company shall pay
Executive a lump sum equal to (A) eighteen (18) months of Base Compensation
(without giving effect to any salary reduction program then in effect), plus (B)
the product of (x) one hundred and fifty percent (150%) and (y) an amount equal
to the average of the annual short-term variable compensation program (currently
the Annual Incentive Program and together with any future short-term variable
compensation program, collectively hereinafter referred to as the “Short-Term
Program”) payments earned by the Executive over the last five (5) years in which
the Executive was employed with the Company on December 31st of such year (the
“Five-Year Average Amount”), plus (C) a pro-rata amount (based on the number of
full calendar months worked during the calendar year during which the
Termination Date occurs) of the Five-Year Average Amount.
(ii) If at the Termination Date, payment has not been made under the Short-Term
Program that was in effect during the calendar year prior to the year in which
the Termination Date occurs, the Company shall pay the Executive, not later than
March 15th of the year in which the Termination Date occurs, the full amount he
would have earned under such prior-year program (based on the performance
results achieved under such program), as if his employment had not been
terminated.
(iii) If the Executive qualifies for participation in the Company’s Retiree
Health Plan prior to the Termination Date, then the Executive will receive the
benefits he qualifies for under the Retiree Health Plan or, if such plan has
been terminated prior to the Termination Date, within sixty (60) days following
the Termination Date, the Company shall pay the Executive a lump sum amount (the
“Medical Plan Payment”) equal to the present value of the benefits for which the
Executive qualified prior to the termination of such plan. The present value of
such benefits shall be determined actuarially based on the actual cost of
replacing the benefits as of the Termination Date.
__________
1For purposes of clarity, the Change in Control Protection Period prior to a
Change in Control applies to a Termination Date (as defined in Section 7(d) for
an Involuntary Termination) that is scheduled to occur on or after the date of
the initial public announcement of a Change in Control but prior to the date of
such Change in Control. In addition, the Change in Control Protection Period
following a Change in Control applies to a notice of the Involuntary Termination
(in accordance with Section 9) that is given or received by the Company, as
applicable, within eighteen (18) months following the Change in Control.


    
- 4 -





--------------------------------------------------------------------------------









If the Executive does not qualify for participation in the Retiree Health Plan
prior to the Termination Date, within sixty (60) days following the Termination
Date, the Company shall pay in a lump sum any COBRA premiums the Executive would
be required to pay for the COBRA benefits selected by Executive for twelve (12)
months after the Executive’s Termination Date if Executive has provided less
than twenty (20) years of service to the Company and for eighteen (18) months
after Executive’s Termination Date if Executive has provided twenty (20) or more
years of service to the Company. All Company 401(k) Plan benefits, Elective
Deferred Compensation Plan benefits and other benefits not specifically
addressed in this Agreement shall be treated in accordance with the terms of
such plans and benefits.
(iv) Except as provided in Section 5(f) below, the unvested portion(s) of any
stock options/Restricted Stock Units (“RSUs”), which are solely service based,
that were granted to Executive prior to the Change in Control shall
automatically be accelerated in full so as to become completely vested as of the
Termination Date. The stock options shall remain exercisable for two years
following the Termination Date unless they are earlier exercised or expire
pursuant to their original terms or unless they are exchanged for cash in
connection with any Change in Control. The Company will issue the shares
underlying the RSUs within sixty (60) days of the Termination Date.
(b)    In the event of a Change in Control, for any long-term cash-based
variable compensation program (although none currently, any future long-term
cash-based variable compensation program, hereinafter the “Long-Term Cash
Program”) awards outstanding (which may include more than one Long-Term Cash
Program performance cycle) at the time of the Change in Control, performance
cycles under such programs shall cease as of the date of the Change in Control.
The Company shall pay Executive, subject to the payout dates and restrictions
below, all accrued amounts as of the last full completed quarter as of the date
of the Change in Control, under each performance cycle of such program, plus the
Remaining Target Amount for each performance cycle under each such program
(together, the “Payment Amounts”). The Remaining Target Amount shall equal, for
each performance cycle under each program, the target amount multiplied by the
number of quarters in the performance cycle that end after the time of the
Change in Control, divided by the total number of quarters in the full
performance cycle. Payment shall be made at the times specified below, and
pending payment, the Company shall hold such amount in a book account for the
Executive.
(i)     Change in Control, Involuntary Termination. In the case of a Change in
Control where the Executive’s employment terminates due to an Involuntary
Termination during the Change in Control Protection Period, the Payment Amounts
shall be paid out to the Executive within sixty (60) days following the
Termination Date.
(ii)    Change in Control, No Termination. In the case of a Change in Control
where the Executive’s employment does not terminate during the Change in Control
Protection Period, the Executive shall receive the Payment Amounts when
ordinarily paid out. For avoidance of doubt, if there are multiple Long-Term
Cash Program performance cycles,


    
- 5 -





--------------------------------------------------------------------------------







portions of the Payment Amounts may be paid in different years, each in
accordance with the terms of the relevant performance cycle.
(c)    No Change in Control benefits under Sections 5(a) or 5(b) will apply if
the Change in Control or Involuntary Termination occurs after the Executive has
(i) given notice of Voluntary Resignation or (ii) been given notice of
termination for Cause by the Company, unless that notice of termination for
Cause is subsequently withdrawn (in writing) by the Company and Executive’s
employment does not terminate as a result of such notice.
(d)    Except as provided in Section 5(f) below, if the Company is acquired by
another entity in connection with a Change in Control and there is or will be no
market for the Common Stock of the Company, the vesting of all Executive’s stock
options/RSUs, which are solely service based, that are granted prior to the
Change in Control, will accelerate immediately prior to the Change in Control
(and, for stock options, be immediately exercisable) if the acquiring company
does not provide Executive with stock options/RSUs comparable to the unvested
stock options/RSUs granted to the Executive by the Company, regardless of
whether the Executive’s employment is terminated.
(e)    These Section 5 benefits upon a Change in Control shall be the sole
benefits that the Executive is entitled to under this Agreement (i.e., the
Executive is not also entitled to any additional benefits provided in Section
6(b), below).
(f)    In the event of a Change in Control, for any Market-Based Performance
RSU, a type of RSU provided by the Company to the Executive with the number of
shares paid based on the relative performance of the total stockholder return of
the Company’s common stock compared to that of a designated comparison group,
(“mPRSU”)/performance-based RSU, which is a performance-based RSU other than a
mPRSU (“PRSU”), awards outstanding at the time of the Change in Control, the
mPRSUs/PRSU shall be converted into a Cash Award as determined under the terms
of the mPRSU/PRSU Award Agreement. For the avoidance of doubt, mPRSUs/PRSUs
shall not receive the treatment outlined in Sections 5(a)(iv) or 5(d) of the
Employment Agreement, which applies to stock options and RSUs that are solely
service based.
(i)    Change in Control, Involuntary Termination. In the case of a Change in
Control where the Executive’s employment terminates due to an Involuntary
Termination during the Change in Control Protection Period, the Cash Award (as
defined in the mPRSU/PRSU Award Agreement), shall be paid out to the Executive
within sixty (60) days following the Termination Date.
(ii)    Change in Control, No Termination. In the case of a Change in Control
where the Executive’s employment does not terminate during the Change in Control
Protection Period, the Executive shall receive the Cash Award when ordinarily
paid out (under the mPRSU/PRSU Award Agreement).
6.    Severance Benefits other than in a Change in Control.


    
- 6 -





--------------------------------------------------------------------------------







(a)    Benefits; Miscellaneous. In the event of any termination of Executive’s
employment at any time during the term of this Agreement, (1) the Company shall
pay the Executive any unpaid Base Compensation due for periods through the
Termination Date; and (2) following submission of proper expense reports by the
Executive (or his estate), the Company shall reimburse the Executive for all
expenses reasonably and necessarily incurred by the Executive through the
Termination Date in connection with the business of the Company. These payments
shall be made promptly at the Company’s next scheduled payroll date.
(b)    In the event of a termination other than one described in Section 5,
Executive shall be entitled to severance benefits that vary depending upon the
reason for termination. Such benefits shall be as follows (and no others):
(i)    Voluntary Resignation Severance Benefits.
(A) Base Compensation shall cease on the Termination Date. Executive shall not
be entitled to any further payment pursuant to the Short-Term Program or the
Long-Term Cash Program following termination.
(B) All medical and health benefits shall cease on the Termination Date, except
as specified in any then existing Retiree Health Plan for which Executive
qualifies. All Company 401(k) Plan benefits, Elective Deferred Compensation Plan
benefits and other benefits not specifically addressed in this Agreement shall
be treated in accordance with the terms of such plans and benefits.
(C) Stock options will cease to vest on the Termination Date and will be
cancelled ninety (90) days after the Termination Date (unless they are exercised
or expire pursuant to their terms before cancellation). RSUs (whether mPRSUs,
PRSUs or otherwise) will be cancelled on the Termination Date.
        (ii)    Involuntary Termination Severance Benefits.
(A) Within sixty (60) days following the Termination Date, the Company shall pay
the Executive a lump sum equal to (x) twelve (12) months of Base Compensation
(without giving effect to any salary reduction program then in effect), plus (y)
an amount equal to fifty percent (50%) of the Five-Year Average Amount (as
defined in Section 5).
(B) At the time that the Company makes payments to other executive officers
under the Short-Term Program that is in effect during the calendar year in which
the Termination Date occurs, the Company shall pay the Executive a pro-rata
portion of the amount he would have earned under such program had his employment
continued until the end of such calendar year, such pro-rata portion to be
calculated based on the performance results achieved under such program and the
number of full calendar months elapsed prior to the Termination Date.
(C) If at the Termination Date, payment has not been made under the Short-Term
Program that was in effect during the calendar year prior to the year in which
the


    
- 7 -





--------------------------------------------------------------------------------







Termination Date occurs, the Company shall pay the Executive, not later than
March 15th of the year in which the Termination Date occurs, the full amount he
would have earned under such prior-year program (based on the performance
results achieved under such program), as if his employment had not been
terminated.
(D) If the Executive qualifies for participation in the Company’s Retiree Health
Plan prior to the Termination Date, then the Executive will receive the benefits
he qualifies for under the Retiree Health Plan, or if such plan has been
terminated prior to the Termination Date, within sixty (60) days following the
Termination Date, the Company shall pay the Executive the Medical Plan Payment.
If the Executive does not qualify for participation in the Retiree Health Plan
prior to the Termination Date, within sixty (60) days following the Termination
Date, the Company shall pay in a lump sum any COBRA premiums the Executive would
be required to pay for the COBRA benefits selected by Executive for twelve (12)
months after the Executive’s Termination Date if Executive has provided less
than twenty (20) years of service to the Company and for eighteen (18) months
after Executive’s Termination Date if Executive has provided twenty (20) or more
years of service to the Company. All Company 401(k) Plan benefits, Elective
Deferred Compensation Plan benefits and other benefits not specifically
addressed in this Agreement shall be treated in accordance with the terms of
such plans and benefits.
(E) Except as provided in Section 6(b)(ii)(G) below, for any stock options/RSUs,
which are solely service based, that are granted to the Executive twelve (12)
months or more before the Termination Date, a number of shares shall vest (and
for stock options, become exercisable as of the Termination Date) such that the
total number of shares vested on the Termination Date shall equal a pro-rata
percentage of the total number of shares subject to such grant (based on the
number of full months worked during the vesting schedule)2. The stock options
shall remain exercisable for two years following the Termination Date unless
they are earlier exercised or expire pursuant to their original terms or unless
they are exchanged for cash in connection with any Change in Control. The
Company will issue the shares underlying the RSUs to the Executive within sixty
(60) days following the Termination Date. In addition, the Compensation
Committee may, in its discretion, accelerate the vesting of additional stock
options or RSUs held by the Executive.


(F) Any Long-Term Cash Program awards, which are accrued as of the last full
completed quarter prior to the Termination Date, shall be paid to the Executive
within sixty (60) days following the Termination Date.
____________
2For example, if a stock option has a four (4) year vesting schedule where 25%
of the options vest on each anniversary of the grant date, an Executive whose
Termination Date is twenty- seven (27) months and a day after grant will already
have vested in 50% of the total option, and will vest in an additional 6.25%
(3/48) of the total option by virtue of this section. No additional vesting
shall occur beyond this additional amount. For the avoidance of doubt, a “full
month worked” for a date of grant occurring on the 15th day of a month will
occur when service is provided through the 14th day of the following month. Any
fractional shares will be rounded down to the nearest whole share.


    
- 8 -





--------------------------------------------------------------------------------









(G) In the event of an Involuntary Termination prior to the end of the
mPRSU/PRSU Performance Period (as defined in the mPRSU/PRSU Award Agreement), a
portion of the mPRSUs/PRSUs shall convert into a cash payment (the “Cash
Payment”). The Cash Payment shall be determined by multiplying the Target Number
of mPRSUs/PRSUs (as set forth in the mPRSU/PRSU Award Agreement) by the total
number of days from the Grant Date (as defined in the mPRSU/PRSU Award
Agreement) until the Termination Date divided by the number of days in the
Performance Period (as defined in the mPRSU/PRSU Award Agreement) (the
“Termination Target Shares”). The Company’s performance under the Vesting
Formula (as set forth in the mPRSU/PRSU Award Agreement) from the first day of
the Performance Period until the Termination Date shall be applied to the
Termination Target Shares to determine the number of shares to convert into the
Cash Payment. This number of shares shall be multiplied by the closing price of
the Company’s common stock as of the Termination Date to determine the dollar
amount of the Cash Payment. The Cash Payment will be paid to the Executive
within sixty (60) days following the Termination Date. Any remaining portion of
the mPRSUs/PRSUs that are not converted into a Cash Payment shall be cancelled.
For the avoidance of doubt, mPRSUs/PRSUs shall not receive the treatment
outlined in Section 6(b)(ii)(E) of the Employment Agreement, which applies to
stock options and RSUs that are solely service based.
(iii)    Severance Benefits following a termination for Cause.
(A) Base Compensation shall cease on the Termination Date. Executive shall not
be entitled to any further payment pursuant to the Short-Term Program or the
Long-Term Cash Program following termination.
(B) All medical and health benefits shall cease on the Termination Date, except
as specified in any then existing Retiree Health Plan for which Executive
qualifies. All Company 401(k) Plan benefits, Elective Deferred Compensation Plan
benefits and other benefits not specifically addressed in this Agreement shall
be treated in accordance with the terms of such plans and benefits.
(C) Stock options will cease to vest on the Termination Date and will be
cancelled thirty (30) days after the Termination Date (unless they are exercised
or expire pursuant to their terms before cancellation). RSUs (whether mPRSUs,
PRSUs or otherwise) will be cancelled on the Termination Date.
(iv)    Death Severance Benefits. Executive’s employment shall terminate
immediately in the event of his death.
(A) At the time that the Company makes payments to other executive officers
under the Short-Term Program that is in effect during the calendar year in which
the Termination Date occurs, the Company shall pay the Executive’s estate a
pro-rata portion of the amount he would have earned under such program had his
employment continued until the end of such calendar year, such pro-rata portion
to be calculated based on the


    
- 9 -





--------------------------------------------------------------------------------







performance results achieved under such program and the number of full calendar
months elapsed prior to the Termination Date.
(B) If at the Termination Date, payments have not been made under the Short-Term
Program that was in effect during the calendar year prior to the year in which
the Termination Date occurs, the Company shall pay the Executive’s estate, not
later than March 15th of the year in which the Termination Date occurs, the full
amount he would have earned under such prior-year program (based on the
performance results achieved under such program), as if his employment had not
been terminated.
(C) If the Executive qualifies for participation in the Company’s Retiree Health
Plan prior to the Termination Date, then the Executive’s eligible dependents
will receive the benefits they qualify for under the Retiree Health Plan, or if
such plan has been terminated prior to the Termination Date, within sixty (60)
days following the Termination Date, the Company shall pay the eligible
dependents the Medical Plan Payment. If the Executive does not qualify for
participation in the Retiree Health Plan prior to the Termination Date, within
sixty (60) days following the Termination Date, the Company shall pay in a lump
sum any COBRA premiums the Executive’s estate would be required to pay for the
COBRA benefits selected by Executive’s estate for Executive’s eligible
dependents for twelve (12) months after the Executive’s Termination Date if
Executive has provided less than twenty (20) years of service to the Company and
for eighteen (18) months after Executive’s Termination Date if Executive has
provided twenty (20) or more years of service to the Company. All Company 401(k)
Plan benefits, Elective Deferred Compensation Plan benefits and other benefits
not specifically addressed in this Agreement shall be treated in accordance with
the terms of such plans and benefits.
(D) Except as provided in Section 6(b)(iv)(F) below, for any stock options/RSUs,
which are solely service based, that are granted to the Executive before the
Termination Date, a number of shares shall vest so that the greater of (x) 50%
of the shares in each grant are immediately vested (and, for stock options,
become exercisable) or (y) the total number of shares vested (and for stock
options, become exercisable) on the Termination Date shall equal a pro-rata
percentage of the total number of shares subject to such grant (based on the
number of full months worked during the vesting schedule)3. The stock options
shall remain exercisable for two years following the Termination Date unless
they are earlier exercised or expire pursuant to their original terms, or unless
they are exchanged for cash in connection with any Change in Control. The
Company will issue the shares underlying the RSUs to the Executive’s estate
within sixty (60) days following the Termination Date. In addition, the
Compensation Committee may, in its discretion, accelerate the vesting of
additional stock options or RSUs held by the Executive.
____________
3For the avoidance of doubt, a “full month worked” for a date of grant occurring
on the 15th day of a month will occur when service is provided through the 14th
day of the following month. Any fractional shares will be rounded down to the
nearest whole share.


    
- 10 -





--------------------------------------------------------------------------------









(E) Any Long-Term Cash Program awards, which are accrued as of the last full
completed quarter prior to the Termination Date, shall be paid to the
Executive’s estate within sixty (60) days following the Termination Date.
(F) A portion of the mPRSUs/PRSUs shall vest on the Termination Date. To
determine the applicable Target Number of mPRSUs/PRSUs (as set forth in the
mPRSU/PRSU Award Agreement) shall be multiplied by the total number of days from
the Grant Date (as defined in the mPRSU/PRSU Award Agreement) until the
Termination Date, divided by the number of days in the Performance Period (as
defined in the mPRSU/PRSU Award Agreement) to determine the “death pro rata”
target number of shares. The Company’s performance under the Vesting Formula (as
set forth in the mPRSU/PRSU Award Agreement) from the first day of the
Performance Period until the Termination Date shall be applied to the greater
of: (i) the “death pro rata” target number of shares or (ii) 50% of the original
Target Number of mPRSUs/PRSUs (as set forth in the mPRSU/PRSU Award Agreement),
to determine the number of shares (rounded down to the nearest whole share)
which shall be paid to the Executive’s estate within sixty (60) days of the
Termination Date. Any remaining unvested portion of the mPRSUs/PRSUs shall be
cancelled.
(v)    Disability Severance Benefits.
(A) At the time that the Company makes payments to other executive officers
under the Short-Term Program that is in effect during the calendar year in which
the Termination Date occurs, the Company shall pay the Executive a pro-rata
portion of the amount he would have earned under such program had his employment
continued until the end of such calendar year, such pro-rata portion to be
calculated based on the performance results achieved under such program and the
number of full calendar months elapsed prior to the Termination Date.
(B) If at the Termination Date, payments have not been made under the Short-Term
Program that was in effect during the calendar year prior to the year in which
the Termination Date occurs, the Company shall pay the Executive, not later than
March 15th of the year in which the Termination Date occurs, the full amount he
would have earned under such prior-year program (based on the performance
results achieved under such program), as if his employment had not been
terminated.
(C) If the Executive qualifies for participation in the Company’s Retiree Health
Plan prior to the Termination Date, then the Executive will receive the benefits
he qualifies for under the Retiree Health Plan or, if such plan has been
terminated prior to the Termination Date, within sixty (60) days following the
Termination Date, the Company shall pay the Executive the Medical Plan Payment.
If the Executive does not qualify for participation in the Retiree Health Plan
prior to the Termination Date, within sixty (60) days following the Termination
Date, the Company shall pay in a lump sum any COBRA premiums the Executive would
be required to pay for the COBRA benefits selected by the Executive for twelve
(12) months after the Executive’s Termination Date if Executive has provided
less than twenty (20)


    
- 11 -





--------------------------------------------------------------------------------







years of service to the Company and for eighteen (18) months after Executive’s
Termination Date if Executive has provided twenty (20) or more years of service
to the Company. All Company 401(k) Plan benefits, Elective Deferred Compensation
Plan benefits and other benefits not specifically addressed in this Agreement
shall be treated in accordance with the terms of such plans and benefits.
(D) Except as provided in Section 6(b)(v)(F) below, for any stock options/RSUs,
which are solely service based, that are granted to the Executive before the
Termination Date, a number of shares shall vest so that the greater of (x) 50%
of the shares in each grant are immediately vested (and, for stock options,
become exercisable) or (y) the total number of shares vested (and for stock
options, become exercisable) on the Termination Date shall equal a pro-rata
percentage of the total number of shares subject to such grant (based on the
number of full months worked during the vesting schedule). The stock options
shall remain exercisable for two years following the Termination Date unless
they are earlier exercised or expire pursuant to their original terms, or unless
they are exchanged for cash in connection with any Change in Control. The
Company will issue the shares underlying such RSUs to the Executive within sixty
(60) days following the Termination Date. In addition, the Compensation
Committee may, in its discretion, accelerate the vesting of additional stock
options or RSUs held by the Executive.
(E) Any Long-Term Cash Program awards which are accrued as of the last full
completed quarter prior to the Termination Date, shall be paid to Executive
within sixty (60) days following the Termination Date.
(F) A portion of the mPRSUs/PRSUs shall vest on the Termination Date. To
determine the applicable Target Number of mPRSUs/ PRSUs (as set forth in the
mPRSU/PRSU Award Agreement) shall be multiplied by the total number of days from
the Grant Date (as defined in the mPRSU/ PRSU Award Agreement) until the
Termination Date, divided by the number of days in the Performance Period (as
defined in the mPRSU/PRSU Award Agreement) to determine the “disability pro
rata” target number of shares. The Company’s performance under the Vesting
Formula (as set forth in the mPRSU/PRSU Award Agreement) from the first day of
the Performance Period until the Termination Date shall be applied to the
greater of: (i) the “disability pro rata” target number of shares or (ii) 50% of
the original Target Number of mPRSUs/PRSUs (as set forth in the mPRSU/PRSU Award
Agreement), to determine the number of shares (rounded down to the nearest whole
share) which shall be paid to the Executive within sixty (60) days of the
Termination Date. Any remaining unvested portion of the mPRSUs/PRSUs shall be
cancelled.
7.    Definition of Terms. The following terms referred to in this Agreement
shall have the following meanings:
(a)    Cause. “Cause” shall mean: (1) Executive’s willful and continued failure
to perform the duties and responsibilities of his position after there has been
delivered to Executive a written demand for performance from the Board which
describes the basis for the Board’s belief that Executive has not substantially
performed his duties and responsibilities and provides Executive with thirty
(30) days to take corrective action; (2) Any act of personal


    
- 12 -





--------------------------------------------------------------------------------







dishonesty knowingly taken by Executive in connection with his responsibilities
as an employee of the Company with the intention or reasonable expectation that
such action may result in substantial financial enrichment of Executive; (3)
Executive’s conviction of, or plea of guilty or nolo contendere to, a felony;
(4) a willful and knowing act by the Executive which constitutes gross
misconduct; or (5) A willful breach of a material provision of this Agreement by
the Executive. Termination for Cause shall not be deemed to have occurred
unless, by the affirmative vote of all of the members of the Board (excluding
the Executive and any person who reports to the Executive, if applicable), at a
meeting called and held for that purpose (after reasonable notice to the
Executive and his counsel and after allowing the Executive and his counsel to be
heard before the Board), a resolution is adopted finding that in the good faith
opinion of such Board members the Executive was guilty of conduct set forth in
(1), (2), (3), (4) or (5) of this Section 7(a), specifying the particulars
thereof.
(b)    Disability. “Disability” shall mean that the Executive is unable to
engage in any substantial gainful activity by reasons of any readily
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuing period of not less than twelve
(12) months. A Disability must be certified by an approved Company physician.
The date of Disability is the date on which the Disability is incurred.
(c)    Involuntary Termination. “Involuntary Termination” shall mean:
(i)    in the context of a Change in Control, a material reduction of the
Executive’s duties or responsibilities (other than for Cause or as a result of
death or Disability); other than in the context of a Change in Control, service
(x) in a capacity below that of an Executive Vice President of the Company or
(y) in a capacity that reports to someone other than the CEO or President of the
Company (other than for Cause or as a result of death or Disability);
(ii)    a material reduction in the Executive’s Base Compensation and benefits
package, other than a reduction in Base Compensation which is part of, and
generally consistent with, a general reduction of salaries of all executive
officers of the Company and of any party acquiring control of the Company in a
Change in Control, or other than a change in Executive's benefits package that
continues to provide Executive with comparable benefits to those enjoyed prior
to the change;
(iii)    a material reduction by the Company in the Executive’s current Target
Total Direct Compensation, other than: (A) any such reduction applicable to all
executive officers of the Company and any party acquiring control of the Company
in a Change in Control generally, (B) any such reduction resulting from a drop
in the Company’s stock price, or (C) unless in connection with a Change in
Control, in which case this clause (C) shall not apply, any such reduction that
is based on a good faith market review of executive compensation conditions and
levels (for similar positions in comparable companies) conducted in accordance
with the normal compensation evaluation process applicable to executive officers
of the Company generally. For purposes of the foregoing, Target Total Direct
Compensation means current annual Base Compensation (determined in the same
manner as in Section 7(c)(ii)) plus current annual benefits plus current annual
target amounts under the Combined Programs, and to the extent that Target Direct
Compensation includes equity awards, the value of such equity shall be


    
- 13 -





--------------------------------------------------------------------------------







determined at the time of grant based on the total stock compensation expense
(FAS 123R) associated with that award;
(iv)    the relocation of the Company’s principal executive office to a location
more than fifty (50) miles from its present location but only if the Executive
is required to change his principal place of employment to such new location;
(v)    any termination of the Executive’s employment by or at the request of the
Company other than for Cause, Disability or death;
(vi)    the failure of the Company to obtain the assumption of this Agreement by
any successors contemplated in Section 8 below; or
(vii)    any material breach by the Company of any material provision of this
Agreement; subject to the following: (A) None of the foregoing actions shall
constitute Involuntary Termination if the Executive has agreed thereto. (B) The
CEO providing notice of the Company’s intent not to enter into, renew or extend
this Agreement pursuant to Section 2(b) hereof shall not be considered an
Involuntary Termination (although any of the foregoing actions which occurs
after the CEO provides notice of the Company’s intent not to enter into, renew
or extend this Agreement may constitute an Involuntary Termination). (C) Except
with respect to an event described in Section 7(c)(v), the foregoing actions
shall constitute Involuntary Termination only if and to the extent that (x)
within 90 days of the occurrence of the events giving rise to an Involuntary
Termination, the Executive provides written notice to the Company setting forth
in reasonable detail such facts which Executive believes constitute Involuntary
Termination, (y) any circumstances constituting Involuntary Termination remain
uncured for a period of thirty (30) days following the Company’s receipt of such
written notice, and (z) the Termination Date occurs within one hundred and
eighty (180) days following the initial existence of the event giving rise to an
Involuntary Termination.
(d)    Termination Date. “Termination Date” shall mean:
(i)    In the case of a termination for Cause, the last day of the thirty (30)
day notice period, unless the reason for such termination is cured by the
Executive prior to the end of the thirty (30) day period;
(ii)    In the case of a Company initiated Involuntary Termination (under
Section 2(b)(i) of this Agreement), the last day of the ninety (90) day notice
period required under such section, or such earlier date at which the Company
waives notice and pays the Executive in lieu of such notice;
(iii)     In the case of the Executive’s Voluntary Resignation or of an
Involuntary Termination initiated by the Executive (each under Section 2(b)(ii)
of this Agreement), the last day of the applicable notice period required under
such section, or such earlier date at which the Company waives notice and pays
the Executive in lieu of such notice;
(iv)    In the case of Executive’s death, the date of such death; and


    
- 14 -





--------------------------------------------------------------------------------







(v)    In the case of Executive’s Disability, the date of such Disability.
Notwithstanding the foregoing, in the event of an Involuntary Termination
occurring as set forth in Section 5, if the Termination Date would otherwise
have occurred prior to the Change in Control, the Termination Date shall take
place on the date of the Change in Control. If more than one Termination Date
may apply, then the priority provisions of Section 2(e) of this Agreement shall
determine which Termination Date controls. All payments under this Agreement
will be calculated as of the applicable Termination Date unless otherwise agreed
to in writing by the Company. The Company and the Executive shall take all steps
necessary to ensure that any termination described in this Agreement constitutes
a “separation from service” within the meaning of Section 409A of the Code, and
notwithstanding anything to the contrary, the date on which such separation from
service takes place shall be the Termination Date.
(e)    Change in Control. “Change in Control” shall mean the occurrence of any
of the following events:
(i)    Any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended, but excluding any
person or group as such terms is used in Rule 13d-1(b) under the Exchange Act)
is or becomes the “beneficial owner” (as defined in Rule 13-d-3 under said Act),
directly or indirectly, of securities of the Company representing forty percent
(40%) or more of the total voting power represented by the Company’s then
outstanding voting securities;
(ii)    A change in the composition of the Board occurring within a two-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” shall mean directors who either (A)
are directors of the Company as of the effective date of this Agreement, or (B)
are elected, or nominated for election, to the Board with the affirmative votes
of at least a majority of the Incumbent Directors at the time of such election
or nomination (but shall not include an individual whose election or nomination
is in connection with an actual or threatened proxy contest relating to the
election of directors to the Company);
(iii)    The consummation of a merger or consolidation of the Company with any
other corporation, other than through a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
hereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation; or the stockholders of the Company approve a plan of complete
liquidation of the Company; or the consummation of a sale or disposition by the
Company of all or substantially all the Company’s assets (other than to a
subsidiary or subsidiaries); or
(iv)    Any other event as determined by the independent members of the Board,
in the sole discretion of the independent members of the Board.




    
- 15 -





--------------------------------------------------------------------------------







(f)    Voluntary Resignation. “Voluntary Resignation” shall mean Executive’s
termination of his employment at any time, for any reason, by the Executive,
other than by reason of Involuntary Termination, death or Disability.
8.Successors.
(a)Company’s Successors. The Company shall require a successor to the Company
(whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) or to all or substantially all of the
Company’s business and/or assets (each a “Successor Company”) to assume the
Company’s obligations under this Agreement and agree expressly to perform such
obligations in the same manner and to the same extent as the Company would be
required to perform such obligations in the absence of a succession. For all
purposes under this Agreement, the term “Company” shall include any Successor
Company which executes and delivers the assumption agreement described in this
subsection (a) or which becomes bound by the terms of this Agreement by
operation of law.
(b)Executive’s Successors. The terms of this Agreement and all rights of the
Executive hereunder shall inure to the benefit of, and be enforceable by, the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.
9.Notice.
(a)    General. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by Federal Express or a comparable air
courier company. In the case of the Executive, notices sent by courier shall be
addressed to him at the home address that he most recently communicated to the
Company in writing. In the case of the Company, notices sent by courier shall be
addressed to its corporate headquarters, and all notices shall be directed to
the attention of its Chief Legal Officer.
(b)    Notice of Termination. Any termination by the Company for Cause or by the
Executive as a result of a Voluntary Resignation or any Involuntary Termination
shall be communicated by a notice of termination to the other party hereto given
in accordance with Section 9(a) of this Agreement. Such notice shall indicate
the specific termination provision in this Agreement relied upon, shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination under the provision so indicated, and shall specify the
Termination Date.
10.Non-Compete; Non-Solicit.
(a)The parties hereto recognize that the Executive’s services are special and
unique and that his level of compensation and the provisions herein for
compensation upon Involuntary Termination are partly in consideration of and
conditioned upon the Executive’s not competing with the Company, and that the
covenant on his part not to compete and not to solicit as set forth in this
Section 10 is essential to protect the business and goodwill of the Company.


    
- 16 -





--------------------------------------------------------------------------------







(b)The Executive agrees that prior to the Termination Date, the Executive will
not either directly or indirectly, whether as a director, officer, consultant,
employee or advisor or in any other capacity (1) render any services any
company, business, agency, partnership or entity engaged in a business
competitive with the Company (“Restricted Business”) other than the Company, or
(2) make or hold any investment in any Restricted Business in the United States
other than the Company, whether such investment be by way of loan, purchase of
stock or otherwise, provided that there shall be excluded from the foregoing the
ownership of not more than 2% of the listed or traded stock of any publicly held
corporation. For purposes of this Section 10, the term “Company” shall mean and
include the Company, any subsidiary or affiliate of the Company, any Successor
Company and any other corporation or entity of which the Executive may serve as
a director, officer or employee at the request of the Company or any Successor
Company.
(c)Prior to the Termination Date, and for the period extending six (6) months
thereafter, the Executive will not directly induce or attempt to influence any
employee of the Company to leave its employ and join any Restricted Business in
or within 50 miles of Fremont, California.
(d)The Executive agrees that the Company would suffer an irreparable injury if
he were to breach the covenants contained in subparagraphs (b) or (c) and that
the Company would by reason of such breach or threatened breach be entitled to
injunctive relief in a court of appropriate jurisdiction, and the Executive
hereby stipulates to the entering of such injunctive relief prohibiting him from
engaging in such breach.
(e)If any of the restrictions contained in this Section 10 shall be deemed to be
unenforceable by reason of the extent, duration or geographical scope or other
provisions thereof, then the parties hereto contemplate that the court shall
reduce such extent, duration, geographical scope or other provisions hereof (but
only to the extent necessary to render such restrictions enforceable) and then
enforce this Section 10 in its reduced form for all purposes in the manner
contemplated hereby.
11.Existing Confidentiality and Non-Compete Agreements.
Executive represents and warrants (1) that prior to the date hereof he has
provided the Company with true and complete copies of any and all written
confidentiality and/or non-compete agreements to which Executive is a party as
of the date hereof (together with a written description of any such oral
agreements), and (2) to the best of Executive’s knowledge, full compliance with
the terms of each such agreement will not materially interfere with Executive’s
duties hereunder (except to the extent that Executive reasonably may determine
to absent himself from certain Company meetings and communication during the
first year of the Employment Period). The Executive further covenants that he
will not willfully and knowingly fail to fully abide by the terms of any and all
such agreements and will work in good faith with the Company to avoid any breach
thereof.
12.Arbitration.


    
- 17 -





--------------------------------------------------------------------------------







At the option of either party, any and all disputes or controversies whether of
law or fact and of any nature whatsoever arising from or respecting this
Agreement shall be decided by arbitration under the rules of the American
Arbitration Association in accordance with the rules and regulations of that
Association with the exception of any claim for temporary, preliminary or
permanent injunctive relief arising from or respecting this Agreement which may
be brought by the Company in any court of competent jurisdiction irrespective of
Executive’s desire to arbitrate such a claim.
The arbitrator shall be selected as follows. In the event the Company and the
Executive agree on one arbitrator, the arbitration shall be conducted by such
arbitrator. If the parties cannot agree on an arbitrator, the Company and the
Executive shall each select one independent, qualified arbitrator and the two
arbitrators so selected shall select the third arbitrator. The Company reserves
the right to object to any individual arbitrator who shall be employed by or
affiliated with a competing organization.
Arbitration shall take place in San Jose, California, or any other location
mutually agreeable to the parties. At the request of either party, arbitration
proceedings will be conducted in the utmost secrecy; in such case all documents,
testimony and records shall be received, heard and maintained by the arbitrators
in secrecy under seal, available for the inspection only by the Company and the
Executive and their respective attorneys and their respective experts who shall
agree in advance and in writing to receive all such information confidentially
and to maintain such information in secrecy unless and until such information
shall become generally known. The arbitrator, who, if more than one, shall act
by majority vote, shall have the power and authority to decree any and all
relief of an equitable nature including, but not limited to, such relief as a
temporary restraining order, a temporary and/or permanent injunction, and shall
also have the power and authority to award damages, with or without an
accounting and costs, provided, that punitive damages shall not be awarded, and
provided, further, that the Executive shall be entitled to reimbursement for his
reasonable attorney’s fees to the extent he prevails as to the material issues
in such dispute. The reimbursement of attorney’s fees shall be made promptly
following delivery of an invoice therefor. The decree or judgment of an award
rendered by the arbitrators may be entered in any court having jurisdiction
thereof.
Reasonable notice of the time and place of arbitration shall be given to all
persons, other than the parties, as shall be required by law, in which case such
persons or those authorized representatives shall have the right to attend
and/or participate in all the arbitration hearings in such a manner as the law
shall require.
13.Excise Tax on Payments. Notwithstanding anything to the contrary contained
herein, in the event that any payment by the Company to or for the benefit of
the Executive, whether paid or payable, would be subject to the excise tax
imposed by Section 4999 of the Code or any comparable federal, state, or local
excise tax (such excise tax, together with any interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), then the Executive
shall receive either the full severance amount or a lesser amount that does not
trigger an excise tax, whichever produces a greater after-tax benefit to the
Executive, as determined by the Company.


    
- 18 -





--------------------------------------------------------------------------------







14.Miscellaneous Provisions.
(a)No Duty to Mitigate. The Executive shall not be required to mitigate the
amount of any payment contemplated by this Agreement, nor shall any such payment
be reduced by any earnings that the Executive may receive from any other source.
(b)Waiver. No provisions of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Executive and by an authorized officer of the Company (other
than the Executive). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.
(c)Whole Agreement; Amendment. This Agreement and the documents expressly
referred to herein represent the entire agreement of the parties with respect to
the matters set forth herein. This Agreement may not be altered, modified, or
amended except by written instrument signed by the parties hereto. Nothing
herein affects the continued enforceability of either the Company’s Employment,
Confidential Information and Invention Assignment Agreement previously executed
by the Executive, or the Executive’s Indemnification Agreement with the Company.
Any benefit amounts referenced as payable to the Executive pursuant to this
Agreement are the sole and exclusive amounts payable to the Executive for the
category of benefit addressed by such amounts; provided, however, that this
Agreement shall not limit any right of Executive to receive any payments or
benefits under an employee benefit or employee compensation plan of the Company,
initially adopted prior to or after the date hereof, which are expressly
contingent thereunder upon the occurrence of a Change in Control (including, but
not limited to, the acceleration of any rights or benefits thereunder).
Notwithstanding the foregoing, in no event shall Executive be entitled to any
payment or benefit under this Agreement which duplicates a payment or benefit
received or receivable by Executive under any severance or similar plan or
policy of Company, and in any such case Executive shall only be entitled to
receive the greater of the two payments.
(d)Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the state of California, without
regard to conflicts of law provisions thereof.
(e)Severability. If any provision of this Agreement is determined to be invalid
or unenforceable, the Agreement shall remain in full force and effect as to the
remaining provisions, and the parties shall replace the invalid or unenforceable
provision with one which reflects the parties’ original intent in agreeing to
the invalid/unenforceable one.
(f)No Assignment of Benefits. Except as otherwise provided herein, the rights of
any person to payments or benefits under this Agreement shall not be made
subject to option or assignment, either by voluntary or involuntary assignment
or by operation of law, including (without limitation) bankruptcy, garnishment,
attachment or other creditor’s process, and any action in violation of this
subsection (f) shall be void.


    
- 19 -





--------------------------------------------------------------------------------







(g)Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.
(h)Section 409A of the Code. Notwithstanding anything herein to the contrary, if
at the time of the Executive’s termination of employment with the Company, the
Company has determined that the Executive is a “specified employee” as defined
in Section 409A of the Code and any severance payments and benefits to Executive
are considered a “deferral of compensation” under Section 409A of the Code (the
“Deferred Payments”), such Deferred Payments that are otherwise payable within
the first six months following the Termination Date will become payable on the
first business day of the seventh month following the Executive’s Termination
Date, or if earlier the date of the Executive’s death. In the event that
payments under this Agreement are deferred pursuant to this Section 14(h), then
such payments shall be paid at the time specified in this Section 14(h) without
interest. The Company shall consult with the Executive in good faith regarding
the implementation of the provisions of this Section 14(h) provided, that
neither the Company nor any of its employees or representatives shall have any
liability to the Executive with respect thereto. Any amount under this Agreement
that satisfies the requirements of the “short-term deferral” rule set forth in
Section 1.409A-1(b)(4) of the Treasury Regulations will not constitute Deferred
Payments for purposes of this Agreement. Any amounts scheduled for payment
hereunder when they are ordinarily paid out or when they are made to other
executive officers, will nonetheless be paid to Executive on or before March
15th of the year following the year when the payment is no longer subject to a
substantial risk of forfeiture. For purposes of Section 409A of the Code, the
right to a series of installment payments under this Agreement shall be treated
as a right to a series of separate payments, and references herein to the
Executive’s termination of employment shall refer to Executive’s separation of
services with the Company within the meaning of Section 409A of the Code.
Notwithstanding anything to the contrary herein, except to the extent any
expense, reimbursement or in-kind benefit provided pursuant to this Agreement
does not constitute a “deferral of compensation” within the meaning of Section
409A of the Code: (x) the amount of expenses eligible for reimbursement or
in-kind benefits provided to the Executive during any calendar year will not
affect the amount of expenses eligible for reimbursement or in-kind benefits
provided to the Executive in any other calendar year, (y) the reimbursements for
expenses for which the Executive is entitled to be reimbursed shall be made on
or before the last day of the calendar year following the calendar year in which
the applicable expense is incurred, and (z) the right to payment or
reimbursement or in-kind benefits hereunder may not be liquidated or exchanged
for any other benefit.
(i)Assignment by Company. The Company may assign its rights under this Agreement
to an affiliate, and an affiliate may assign its rights under this Agreement to
another affiliate of the Company or to the Company, provided, however, that no
assignment shall be made if the net worth of the assignee is less than the net
worth of the Company at the time of assignment. In the case of any such
assignment, the term “Company” when used in a section of this Agreement shall
mean the corporation that actually employs the Executive.


    
- 20 -





--------------------------------------------------------------------------------







(j)Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.
(k)Survival of Obligations. Except as otherwise described herein, and except to
the extent that as of the Termination Date rights to payment hereunder have
accrued, the obligations of Sections 7 through 14 shall survive termination of
this Agreement. In the event that a binding agreement is reached that would
result in a Change in Control during the Employment Period, Section 5 of this
Agreement shall survive with regard to that Change in Control.
(l)Company Release. As a condition to the Company’s obligations pursuant to this
Agreement, the Executive agrees to execute a release of claims against the
Company (the “Release”), substantially in the form attached hereto as Exhibit A,
by the fifty-third (53rd) day following the Executive’s Termination Date. If the
Company has not received an irrevocable Release by the sixtieth (60th) day
following the Termination Date, the Company shall be under no obligation to make
payments or provide benefits under this Agreement; provided such sixty (60) day
period shall be tolled during the pendency of any arbitration proceeding under
this Agreement. In the event one or more of the provisions of the Release
should, for any reason, beheld to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provisions of the Release, and the Release shall be construed as if such
invalid, illegal or unenforceable provision had never been contained therein.


    
- 21 -





--------------------------------------------------------------------------------







(m)Whistleblower Laws and Governmental Investigations. Nothing in this Agreement
prevents the Executive from providing, without prior notice to the Company,
information to governmental authorities regarding possible legal violations or
otherwise testifying or participating in any investigation or proceeding by any
governmental authorities regarding possible legal violations.




IN WITNESS WHEREOF, the parties have executed this Agreement.
LAM RESEARCH CORPORATION




By: /s/ Audrey Charles
   Audrey Charles


Its: Corporate Vice President, Global Human Resources


 
DATED: January 2, 2018










/s/ Richard A. Gottscho
Richard A. Gottscho
 
DATED:  December 1, 2017





    
- 22 -





--------------------------------------------------------------------------------












EXHIBIT A
COMPANY RELEASE







--------------------------------------------------------------------------------









LAM RESEARCH CORPORATION RELEASE
                
This Release (“Release”) constitutes a binding agreement between you, ______[EMP
NAME]______, Lam Employee No. ___[EE I.D.]___, and Lam Research Corporation
(“Lam” or “the Company”). Please review the terms carefully. We advise you to
consult with an attorney concerning its terms.


1.This Release is provided to Lam pursuant to an Employment Agreement (your
“Agreement”) between you and Lam. You understand that if you choose not to sign
this Release, as provided in your Agreement Lam has no obligation to make any
payments or provide any benefits provided in your Agreement.


2.You understand that your obligations under the Confidential Information and
Invention Assignment Agreement, or similarly titled agreement, you signed at the
beginning of your employment with Lam are ongoing and binding and survive the
termination of your employment with Lam, regardless of whether you sign this
Release.


3.If you agree to this Release, you will be eligible to receive the payments and
benefits provided in your Agreement. You must sign and return this Release
within fifty-three (53) days, and it must become irrevocable (as discussed in
Sections 4.E. and 8 below), within sixty (60) days of your Termination Date (as
defined in your Agreement). You may, at your discretion, sign and return the
Release sooner. You are hereby advised to consider the terms of this Release and
consult with an attorney of your choice prior to executing this Release. Lam is
under no obligation to pay any amounts or provide any benefits under your
Agreement until such release is irrevocable. Lam will make such payments and
provide such benefits under your Agreement as soon as practicable, in accordance
with the terms of your Agreement and in accordance with IRC Section 409A and
accompanying Treasury Regulations (although Lam makes no representation about
any specific tax treatment applicable to you). Neither Lam nor the Executive
shall have the right to accelerate or defer the delivery of any payments or
provision of any benefits except as specifically permitted or required by
Section 409A.


4.In exchange for and in consideration of the payments and benefits provided for
in your Agreement, you agree to, and agree to abide by, the following terms:
A.
Release. You hereby waive and release, and promise never to assert, any and all
claims, except workers compensation or unemployment compensation claims, that
you have, or may have at any time, against Lam and its predecessors,
subsidiaries, related entities, and their officers, directors, shareholders,
agents, attorneys, employees, benefit plans, successors, or assigns
(collectively “Released Parties”) at all or, specifically, arising from or
related to your employment with Lam and/or the termination of your employment
with Lam. These claims include, but are not limited to, all claims arising under
federal, state, and/or local statutory or common law, including, but not limited
to, claims of wrongful or constructive discharge or demotion, breach of contract
(written, oral or implied), breach of the covenant of good faith and fair
dealing, violation of public policy, defamation, personal injury, emotional
distress, claims under Title VII of the 1964 Civil Rights Act, as amended, the
California Fair Employment and Housing Act (or comparable provision under any
other state’s law), the Equal Pay Act of 1963, California Labor Code Section
1197.5 (or comparable provision under any other state’s law), the Age
Discrimination in Employment Act of 1967, as amended, the Older Workers Benefit
Protection Act (OWBPA), the Americans with Disabilities Act (ADA), the Civil
Rights Act of 1866, the Family and Medical Leave Act (FMLA), the Worker
Adjustment and Retraining Notification (WARN) Act, California Labor Code Section
1400 et seq., and any other laws, regulations, or ordinances relating to
employment or employment discrimination, and the laws of contract and tort, to
the full extent permitted by law. You are, through this Release, releasing the
Company from any and all claims you may have against the Company, including
claims under the Age Discrimination in Employment Act of 1967, 29 U.S.C. §621,
et seq. (ADEA) with the exception of (i) your right to receive the payments
provided for in, or to enforce, your Agreement and (ii) any claims you may have
pursuant to any written agreement, the Company’s certificate of incorporation or
bylaws, or as mandated by statute, to indemnification as a director or officer
of the Company; further, rights or








--------------------------------------------------------------------------------







claims under the Age Discrimination in Employment Act that may arise after the
date this Agreement is executed are not waived.
Executive understands and agrees that Executive is waiving the right to any
monetary recovery in connection with any complaint or charge that Executive may
file with an administrative agency, except with respect to any monetary recovery
under the Dodd-Frank Wall Street Reform and Consumer Protection Act and the
Sarbanes-Oxley Act of 2002.
B.
Release of Unknown Claims. You agree to waive and release and promise never to
assert any claims or potential claims that you might have against the Released
Parties, whether or not you know or might have reason to know of such claims or
potential claims or of the facts potentially giving rise to any such claims or
potential claims. Specifically, you agree to waive, and by executing this
Release do waive, your rights under section 1542 of the Civil Code of
California, or comparable provision of another state’s law, which states:



A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known to him or her must have materially affected his or her settlement with
the debtor.
C.
Acknowledgment of 21-Day Consideration Period: If you are 40 years of age or
older, you acknowledge and agree that you have been given at least 21 days to
consider the terms of this Release before signing it1. You knowingly and
voluntarily waive the remainder of the 21-day consideration period, if any,
following the date (as indicated below) you sign this Release. You affirm that
you have not been asked by the Company to shorten your time period for
consideration of whether to sign this Release. You affirm that the Company has
not threatened to withdraw or alter the payments or benefits due to you prior to
the expiration of the 21-day period nor has the Company provided different terms
to you because you have decided to sign this Release prior to the expiration of
the 21-day consideration period. You understand that by your having waived some
portion of the 21-day consideration period, the Company may expedite the
processing of some of the payments or benefits provided to you in reliance upon
your signing this Release.

D.
No Re-Start of Consideration Period: You agree that any changes to this Release
or to the payments or benefits and terms offered or that may be offered to you
after your initial receipt of this Release, whether any such changes
(individually or collectively) are material or immaterial, do not and shall not
restart the running of the consideration period.

E.
Right to Revoke: You understand that if you sign this Release, you can change
your mind and revoke it within seven days after signing it by returning it with
written revocation notice to the Company in the manner described in the notice
provision of your Agreement. You understand that the release and waiver set
forth above will not be effective until after this seven-day period has expired.

F.
Binding Agreement: You understand that following the seven-day revocation
period, this Release will be final and binding. You promise that you will not
pursue any claim that you have settled by this Release. If you break this
promise, you agree to pay all of the Company’s costs and expenses (including
reasonable attorneys’ fees) related to the defense of any claims, except this
promise not to sue does not apply to claims that you may have under the OWBPA
and the ADEA. Although you are releasing claims that you may have under the
OWBPA and the ADEA, you understand that you may challenge the knowing and
voluntary nature of this release under the OWBPA and the ADEA before a court,
the Equal Employment Opportunity Commission (EEOC), the National Labor Relations
Board (NLRB), or any other federal, state or local agency charged with the
enforcement of any employment laws.

____________ 
1Insert 45 day Consideration Period in circumstances required by law.







--------------------------------------------------------------------------------









You understand, however, that if you pursue a claim against the Company under
the OWBPA and/or the ADEA, a court has the discretion to determine whether the
Company is entitled to restitution, recoupment, or set off (hereinafter
“reduction”) against a monetary award obtained by you in the court proceeding. A
reduction never can exceed the amount you recover, or the consideration you
received for signing this Release, whichever is less. You also recognize that
the Company may be entitled to recover costs and attorney’s fees incurred by the
Company as specifically authorized under applicable law. You further understand
that nothing in this Release generally prevents you from filing a charge or
complaint with or from participating in an investigation or proceeding conducted
by the EEOC, NLRB, or any other federal, state or local agency charged with the
enforcement of any employment laws, although by signing this Release you are
waiving your right to individual relief based on claims asserted in such a
charge or complaint. Nothing in this Agreement shall be construed to waive any
right that is not subject to waiver by private agreement under federal, state or
local laws, such as claims for workers compensation or unemployment benefits.
G.
Authorization for Deductions from Paychecks and Other Payments. You hereby
authorize Lam to deduct and withhold from your paychecks and from any other
payments of cash compensation due to you, from the date of this Release forward,
any and all amounts you may, from time to time, owe to Lam for any reason,
including (without limitation) loans or advances to you, reimbursement of paid
but unvested signing or relocation bonuses, amounts due under a promissory note,
taxes or tax withholding paid or to be paid by Lam on your behalf. If you owe
Lam monies as documented in a promissory note or other written agreement, the
repayment terms of that document will apply.

H.
Confidentiality of Terms of this Release. You agree not to disclose to any other
person or entity any information regarding the terms of this Release, or the
fact of its existence, or the amounts of any payments or benefits made to or
provided to you, except that you may disclose such information to your immediate
family (spouse, children, or parents), attorney, accountant, or other
professional advisor to whom you must make the disclosure in order for such
person to render professional services to you, or as you otherwise may be
compelled by law. You will instruct any such persons to whom you make such
disclosures, however, to maintain the confidentiality of such information,
consistent with your obligations to maintain its confidentiality hereunder.

I.
Non-Solicitation. You agree to comply with the terms set forth in Section 10 of
your Agreement.

J.
Non-Disparagement. You hereby agree that you will not disparage, criticize,
slander, or libel Lam or any of its products, technologies, policies, actions,
employees, officers, or agents, to any third party or person, including without
limitation any supplier, customer, or prospective customer or business partner
of Lam.



5.To accept this Release, please sign and date it below and provide it to the
Company in the manner described in the notice provision of your Agreement. If
your Release is not executed and returned within 53 days and irrevocable within
60 days from the Termination Date (as defined in your Agreement), the offer of
the payments and benefits described in your Agreement shall automatically expire
and this offer shall be deemed revoked.


6.In the event that you breach any of your obligations under this Release or as
otherwise imposed by law, Lam will be entitled to recover the payments and
benefits paid under your Agreement and to obtain all other relief provided by
law or equity. Lam’s rights and remedies arising hereunder are cumulative of any
and all other rights or remedies Lam may have in the event of a breach of this
Release by you.


7.By signing this Release, you acknowledge that you have had the opportunity to
review this Release carefully with an attorney of your choice concerning its
terms and effect, and that the waivers, settlement, and releases made herein are
knowing, voluntary, informed, and consensual.









--------------------------------------------------------------------------------







8.You understand that once you have signed this Release, you have an additional
seven (7) days to revoke your acceptance by submitting a written notice of your
revocation to the Company in the manner described in the notice provision of
your Agreement. If you do not revoke your acceptance within seven (7) days of
your acceptance, the Release will be deemed effective, binding and enforceable.
Please note that this means your executed Release must be received by the Chief
Legal Officer of the Company, within 53 days of Termination Date (as defined in
your Agreement) or the Company shall be under no obligation to make the payments
or provide the benefits under your Agreement.


9.This Release shall be construed and enforceable in all respects pursuant to
California law, notwithstanding conflict of laws considerations or the
preference, policy or law of any other jurisdiction or forum. Any dispute or
action arising from or related to this Release shall be brought in federal or
California state court located in the County of Santa Clara, California, and in
no other jurisdiction or venue. The invalidity or unenforceability of any
provision(s) of this Agreement shall not affect the validity or enforceability
of any other provision hereof, which shall remain in full force and effect.
I, THE UNDERSIGNED, HAVE BEEN ADVISED IN WRITING THAT I HAVE HAD AT LEAST
TWENTY-ONE (21) DAYS TO CONSIDER THIS RELEASE AND TO CONSULT WITH AN ATTORNEY
CONCERNING ITS TERMS AND EFFECT PRIOR TO EXECUTING THIS RELEASE.


I, THE UNDERSIGNED, HAVE READ THIS RELEASE, UNDERSTAND ITS TERMS, AND UNDERSTAND
THAT I ENTER THIS RELEASE INTENDING TO AND DO WAIVE, SETTLE AND RELEASE ALL
CLAIMS I HAVE OR MIGHT HAVE AGAINST LAM RESEARCH CORPORATION TO THE FULL EXTENT
PERMITTED BY LAW. I SIGN THIS RELEASE VOLUNTARILY AND KNOWINGLY.






ACKNOWLEDGED, UNDERSTOOD AND AGREED
 
ON BEHALF OF LAM RESEARCH CORPORATION:
___________________________________
 
___________________________________
[EMP NAME]
 
Audrey Charles
 
 
Corporate Vice President, Global Human Resources
Date: ______________________________
 
Date: ______________________________








